         Case 2:21-mc-00593-BLW Document 2 Filed 08/05/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  CHRISTINA GREENFIELD,                          Case Nos. 2:21-mc-00564-BLW
                                                           2:21-mc-00593-BLW

         Appellant,                              Bk. No.    19-20785-NGH

        v.                                       BAP Nos. ID-21-1095
                                                          ID-21-1096
  DAVID P. GARDNER, Chapter 7 Trustee,
                                                 MEMORANDUM DECISION AND
                                                 ORDER DENYING MOTIONS TO
         Appellee.                               APPEAL IN FORMA PAUPERIS


      Before the Court are Christina Greenfield’s motions to appeal in forma pauperis

from orders issued by the United States Bankruptcy Court for the District of Idaho. See

Dkt. 1 in 2:21-mc-00564-BLW; Dkt. 1 in 2:21-mc-00593-BLW. For the foregoing

reasons, the motions will be denied.

                                    BACKGROUND

      Ms. Greenfield filed for chapter 7 bankruptcy in 2019. Chapter 7 trustee David

Gardner filed motions for an order approving the sale of real property and an application

for compensation of realtor, which Ms. Greenfield opposed. The Bankruptcy Court

granted Mr. Gardner’s motions. Ms. Greenfield appealed and asked the Bankruptcy Court

for fee waivers and in forma pauperis status, pursuant to 28 U.S.C. §§ 1915 and 1930.

See Dkt. 1-2 in 2:21-mc-00564-BLW.

      The Bankruptcy Court also overruled Ms. Greenfield’s objection to a proof of

claim filed by Eric and Rosalynd Wurmlinger. On June 28, 2021, Ms. Greenfield

MEMORANDUM DECISION AND ORDER DENYING
MOTIONS TO APPEAL IN FORMA PAUPERIS - 1
         Case 2:21-mc-00593-BLW Document 2 Filed 08/05/21 Page 2 of 3




appealed that order and again requested in forma pauperis status. See Dkt. 1-1 in 2:21-

mc-00593-BLW.

       In both cases, the Bankruptcy Court denied the requests for waiver under § 1930

and referred the § 1915 in forma pauperis requests to this Court. See Dkt. 1-2 & 1-3 in

2:21-mc-00564-BLW; Dkt. 1-1 & 1-2 in 2:21-mc-00593-BLW. Ms. Greenfield also

requested in forma pauperis status in the Ninth Circuit Bankruptcy Appellate Panel,

which referred her application to this Court as well. See Dkt. 2 in 2:21-mc-00564-BLW.

                                       DISCUSSION

       The in forma pauperis statute permits a court of the United States to “authorize the

commencement, prosecution, or defense of any suit, action or proceeding, civil or

criminal, or appeal therein, without prepayment of fees or security therefor, by a person

who submits an affidavit [showing an inability to pay].” 28 U.S.C. § 1915(a)(1).

However, even if a party is unable to pay the fee, an appeal may not be taken in forma

pauperis if the court certifies that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3). “[T]o [appeal] in bad faith means merely to [appeal] on the basis of a

frivolous claim, which is to say a claim that no reasonable person could suppose to have

any merit.” Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

       Having reviewed the record surrounding the bankruptcy proceedings, this Court

finds that Ms. Greenfield’s appeals are not taken in good faith. Therefore, regardless of

her ability to pay, she is not entitled to in forma pauperis status on appeal.

       The Bankruptcy Court overruled Ms. Greenfield’s objections both on the merits

and for lack of standing. Debtors lack appellate standing when they do not face an

MEMORANDUM DECISION AND ORDER DENYING
MOTIONS TO APPEAL IN FORMA PAUPERIS - 2
         Case 2:21-mc-00593-BLW Document 2 Filed 08/05/21 Page 3 of 3




adverse and pecuniary effect. An-Tze Cheng v. K&S Diversified Invs. (In re Cheng), 308

B.R. 448, 454 (B.A.P. 9th Cir. 2004) aff’d, 160 F. App’x 644 (9th Cir. 2005). Ms.

Greenfield has failed to present any evidence showing a reasonable possibility that the

sale would result in a surplus in which she would have any pecuniary interest. Thus, she

cannot show any injury from the Bankruptcy Court’s orders. See id. (“A debtor, in its

individual capacity, lacks standing to object unless it demonstrates that it would be

‘injured in fact’ by the allowance of the claim.”); compare In re Pena, 974 F.3d 934, 938

(9th Cir. 2020) (“The fact that [the debtor’s] Chapter 7 estate did not result in a surplus

does not address his central claim here: that the unclaimed funds are not part of the estate

because they were abandoned by the trustee.”). Therefore, Ms. Greenfield lacks standing

to appeal.

       The law is clear on the standing question, and Ms. Greenfield’s appeals are plainly

without merit. Accordingly, this Court finds that the appeals are not taken in good faith.

                                          ORDER

       IT IS ORDERED that Plaintiff’s motions to appeal in forma pauperis under 28

U.S.C. § 1915 (Dkt. 1 in 2:21-mc-00564-BLW & Dkt. 1 in 2:21-mc-00593-BLW) are

DENIED.


                                                  DATED: August 5, 2021


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge



MEMORANDUM DECISION AND ORDER DENYING
MOTIONS TO APPEAL IN FORMA PAUPERIS - 3
